Citation Nr: 1622318	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-15 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent disabling for central scotoma.

2.  Entitlement to an initial rating higher than 10 percent for multiple embolic cerebral vascular accidents.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1966 to March 1970.  His military awards include the National Defense Service Medal.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Board notes that in December 2013, the Veteran received an award letter which included information on his dependents.  In February 2014, the Veteran disagreed with the number of dependents added to his award.  In July 2015 the RO informed the Veteran that his notice of disagreement was not accepted as a final decision had not been made in regards to his claim for dependency.  The matter was thereafter addressed in a September 2015 letter from the Agency of Original Jurisdiction (AOJ).  

The Board also notes that in correspondence received in November 2015, the Veteran's agent stated he would no longer be representing the Veteran and that all correspondence thereon should be sent directly to the Veteran.  As no other representative has been named by the Veteran, the Board concludes that the Veteran is unrepresented in this matter at this time.  


FINDING OF FACT

In a June 2015 statement, the Veteran, through his then-representative, withdrew from appellate consideration the claims for entitlement to an initial rating higher than 20 percent disabling for central scotoma and entitlement to an initial rating higher than 10 percent for multiple embolic cerebral vascular accidents.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 20 percent disabling for central scotoma have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).

2.  The criteria for withdrawal of the claim for entitlement to an initial rating higher than 10 percent for multiple embolic cerebral vascular accidents have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in June 2015, the Veteran withdrew the claims of entitlement to an initial rating higher than 20 percent disabling for central scotoma and entitlement to an initial rating higher than 10 percent for multiple embolic cerebral vascular accidents.  His also withdrew his request for a Board hearing at that time.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal of the claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims for entitlement to an initial rating higher than 20 percent disabling for central scotoma and entitlement to an initial rating higher than 10 percent for multiple embolic cerebral vascular accidents are dismissed.

	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to an initial rating higher than 20 percent disabling for central scotoma is dismissed.  

The claim for entitlement to an initial rating higher than 10 percent for multiple embolic cerebral vascular accidents is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


